DENNIS, Judge,
concurring.
I respectfully concur.
The purpose of art. V § 15(A) of the 1974 Louisiana Constitution is to prevent further fragmentation or specialization of the judicial power by forbidding the creation of any new kind of court except for one type of parishwide court with uniform jurisdiction over subject matter throughout the state, and by this means to authorize and encourage the legislature to move toward a three-leveled or four-leveled court system that is uniform and consistent throughout the state. See Hargrave, The Judiciary Article of the Louisiana Constitution of 1974, 37 La.L.Rev. 765, 781-786 (1977) and convention proceedings cited therein. Therefore, the legislature is prohibited from creating a new type of justice of the peace court with different subject matter jurisdiction, but the legislature is not restrained from making changes that merely perpetuate an existing class or category of courts.